ASSET SALE AGREEMENT




AGREEMENT, made October 6, 2009, between Multi-view Technologies, Inc., a
Delaware corporation (“Seller”), and Incredible 3D, Inc., a Delaware corporation
 (“Purchaser”).




WHEREAS, Purchaser desires to acquire, and Seller desires to sell, the assets of
the business known as Multi-view Technologies, Inc. as hereinafter specified,
upon the terms and conditions hereinafter set forth,




NOW, THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and other valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto agree as follows:




1.  

Agreement to Sell.  Seller agrees to sell, transfer and deliver to Purchaser,
and Purchaser agrees to purchase, upon the terms and conditions hereinafter set
forth, the following assets of the business known as Multi-view Technologies,
Inc. (collectively, the “Assets”), as more fully described in Schedule 1 hereto:




(a)

all computers and related equipment, 3d screens and all other equipment (the
“Equipment”);




(b)

all 3d related software (the “Software”)




(c)

all right, title and interest of Seller’s intellectual property, including
business and marketing plans, all copyrights and trademarks, all contracts and
agreements made on behalf of Seller pertaining to its business and books of
account, files, ledgers, vendor lists, customer records, and confidential
information, papers and records pertaining to Seller’s Business. (the
“Intellectual Property”);




(d)

the goodwill of the business (the “Goodwill”); and




(e)

All accounts receivable of the Seller to the date of closing and all other
assets of its business, including but not limited to all inventory
(“Inventory”).




Purchase Price.  The purchase price to be paid by Purchaser is $161,092.67. The
purchase price is comprised of the following components:




Equipment/Software:

$14,796.00

Intellectual Property:

$146,296.67

Goodwill:

$0.00

Inventory

$0.00




The parties agree to use the foregoing allocation, which was the result of arm’s
length negotiations, for purposes of all federal, state and local tax returns.








1




--------------------------------------------------------------------------------

2.

Payment of Purchase Price. The Purchase Price shall be paid as follows: The
Buyer shall assume the Seller’s creditor obligations in the amount of
$161,092.67, as more fully described in Schedule 3 hereto. The Seller shall
obtain the full consent of the described creditors in connection with this
transaction.




3.

The Closing.  The “closing” means the settlement of the obligations of Seller
and Purchaser to each other under this agreement, including obtaining the full
consent of the described creditors as provided in Article 3 hereof and the
delivery of the closing documents provided for in Article 5 hereof.  The closing
shall be held on or about October 30, 2009 (the “closing date”).




4.

Closing Documents.  At the closing, Seller shall deliver to Purchaser:




(a)

An executed Bill of Sale substantially in the form of Appendix A hereto.

(b)

An executed Debt Assumption Agreement substantially in the form of Appendix B
hereto.

(c)

Copies of executed resolutions duly adopted by the board of directors and
shareholders of Seller authorizing the sale of the Assets and the performance by
Seller of its obligations hereunder.

(d)

Such other instruments as may be necessary or proper to transfer to Purchaser
all other ownership interests in the Assets to be transferred under this
agreement.




6.

Creditors of Seller.  Other than with respect to the creditors described in
Schedule 2 hereto, Seller agrees to unconditionally indemnify and hold Purchaser
harmless against any and all claims made by the creditors of Seller.  In the
event any taxing authority asserts any claim against assets to be transferred
hereunder, due to Seller’s failure to pay taxes, Purchaser may pay the same and
shall be entitled to a set off against any payment due under said note.




7.

Intentionally Left Blank.  







8.

Representations and Warranties of Seller.  Seller represents and warrants to
Purchaser as follows:




(a)

Seller is a corporation duly organized and validly existing under the laws of
Delaware, is duly qualified to do business in Delaware and is in good standing.
 Seller has full power and authority to conduct its business as now carried on,
and to carry out and perform its undertakings and obligations as provided
herein.  The execution and delivery by Seller of this agreement and the
consummation of the transactions contemplated herein have been duly authorized
by the Seller’s board of directors and prior to the closing date shall be duly
authorized by the Seller’s shareholders and will not conflict with or breach any
provision of the Certificate of Incorporation or Bylaws of Seller.








2




--------------------------------------------------------------------------------

(b)

No action, approval, consent or authorization of any governmental authority is
necessary for Seller to consummate the transactions contemplated hereby.




(c)

Seller is the sole owner of and has good and marketable title to the Assets,
free of all liens, claims and encumbrances, except as may be set forth herein.




(d)

Seller represents that Schedule 8(d) hereto contains a true and accurate list of
all its creditors at the date of the execution of this contract setting forth
their names, addresses and amounts due or an affidavit that there are no such
creditors.




(e)

There are no violations of any law or governmental rule or regulation pending or
threatened against Seller or the Assets.




(f)

There are no judgments, liens, suits, actions or proceedings pending or
threatened against Seller or the Assets.




(g)

Other than described in Schedule 8(g) hereto, there are no actions, claims or
disputes pending or threatened between shareholders of the Seller or between the
Seller and any shareholder.




(h)

Any and all financial and other information provided to Purchaser by Seller
during Purchaser’s due diligence was true and accurate as of the date given and
continues to be true and accurate as of the date hereof, and Seller has had no
adverse changes to it’s business or financial condition that have not been
disclosed to Purchaser prior to execution hereof.




9.

Representations and Warranties of Purchaser.  Purchaser represents and warrants
to Seller as follows:




(a) Purchaser has full power and authority to carry out and perform its
undertakings and obligations as provided herein.




(b) No action, approval, consent or authorization of any governmental authority
is necessary for Purchaser to consummate the transactions contemplated hereby.




(c)

There are no judgments, liens, suits, actions or proceedings pending or, to the
best of Purchaser’s knowledge, threatened against Purchaser or his property.




10.

No Other Representations.  Purchaser acknowledges that neither Seller nor any
representative or agent of Seller has made any representation or warranty
(expressed or implied) regarding the Assets or the business, or any matter or
thing affecting or relating to this agreement, except as specifically set forth
in this agreement.  Seller shall not be liable or bound in any manner by any
oral or written statement, representation, warranty, agreement or information
pertaining to the Assets or the business or this agreement furnished by any
broker, agent or other person, unless specifically set forth in this agreement.
 








3




--------------------------------------------------------------------------------

11.

Intentionally Left Blank.  




12.

Conditions to Closing.  The obligations of the parties to close hereunder are
subject to the following conditions precedent:




(a)

All of the terms, covenants and conditions to be complied with or performed by
the other parties under this agreement on or before the closing shall have been
complied with or performed in all material respects.




(b)

All representations or warranties of the other parties herein are true in all
material respects as of the closing date.




(c)

On the closing date, there shall be no liens or encumbrances against the Assets,
except as may be provided for herein.




(d)

 The approval and consent by the respective Boards of Directors of Seller and
   Purchaser of this Agreement; the required approval and consent of any
government entities or regulating bodies.




If Purchaser shall be entitled to decline to close the transactions contemplated
by this agreement, but Purchaser nevertheless shall elect to close, Purchaser
shall be deemed to have waived all claims of any nature arising from the failure
of Seller to comply with the unmet condition(s) or other provisions of this
agreement of which Purchaser shall have actual knowledge at the closing.




13.

Intentionally Left Blank.  




14.

Intentionally Left Blank.  .   




15.

 Default.  In the event Seller defaults hereunder, Seller shall reimburse
Purchaser for Purchaser’s cost for a judgment and lien search and Purchasers
reasonable attorney’s fees.  In the event Purchaser defaults, Purchaser shall
reimburse Seller for Sellers reasonable attorney’s fees.




16.

Brokerage.  The parties hereto represent and warrant to each other that they
have not dealt with any broker or finder in connection with this agreement or
the transactions contemplated hereby, and no broker or any other person is
entitled to receive any brokerage commission, finder’s fee or similar
compensation in connection with this agreement or the transactions contemplated
hereby.  Each of the parties shall indemnify and hold the other parties harmless
from and against all liability, claim, loss, damage or expense, including
reasonable attorneys’ fees, pertaining to any broker, finder or other person
with whom such party has dealt.




17.

Assignment.  Purchaser shall not assign this agreement without the prior written
consent of Seller in each instance except to a corporate entity controlled by
the Purchaser or a subsidiary of Purchaser.  Any other attempted assignment
without Seller’s consent shall be null and void.  Prior to the closing,
Purchaser herein shall have the right to assign this agreement to a





4




--------------------------------------------------------------------------------

corporation, provided that the corporation assumes all of the terms, covenants
and condition of this agreement to be paid or performed by Purchaser; the
Purchaser named herein shall be the majority shareholder of the corporation; the
Purchaser named herein personally shall guarantee to Seller full payment and
performance of all obligations arising hereunder and all other closing documents
to be delivered hereunder.  No assignment shall relieve the original Purchaser
from any liability hereunder.




18.

Notices.  All notices, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been properly
given if delivered by hand or by Federal Express courier or by registered or
certified mail, return receipt requested, with postage prepaid, to Seller or
Purchaser and their attorneys, as the case may be at the following:




If to Buyer:

Jean M. McCormick

Incredible 3D, Inc.

2601 Annand Drive Suite 16


Wilmington Delaware 19808




With a copy to:

David M. Bovi, Esq.

David M. Bovi, P.A.

319 Clematis Street, Suite 700

West Palm Beach, Florida 33401




If to Seller:

Brad Bent-Gourley

Multi-view Technologies, Inc.

4768 Willow Glen Drive

Las Vegas, NV 89147




With a copy to:

Scott A. Mersky, Esq.

224 Datura Street, Suite 1308

West Palm Beach, Florida 33401




Any party may change the address to which notices are to be mailed by giving
notice as provided herein to all other parties.




19.

Entire Agreement.  This agreement contains all of the terms agreed upon between
Seller and Purchaser with respect to the subject matter hereof.  This agreement
has been entered into after full investigation.  All prior oral or written
statements, representations, promises, understandings and agreements of Seller
and Purchaser are merged into and superseded by this agreement, which alone
fully and completely expresses their agreement.




20.

Changes Must Be In Writing.  No delay or omission by either Seller or Purchaser
in exercising any right shall operate as a waiver of such right or any other
right.  This agreement may not be altered, amended, changed, modified, waived or
terminated in any respect or particular unless the same shall be in writing
signed by the party to be bound.  No waiver by any party of any breach hereunder
shall be deemed a waiver of any other or subsequent breach.





5




--------------------------------------------------------------------------------

21.

Captions, Schedules and Appendices.  The captions in this agreement are for
convenience only and are not to be considered in construing this agreement.  The
appendices and schedules annexed to this agreement are an integral part of this
agreement, and where there is any reference to this agreement it shall be deemed
to include the appendices and schedules.




22.

Governing Law.  This agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.  If any provisions of this agreement
shall be unenforceable or invalid, such unenforceability or invalidity shall not
affect the remaining provisions of this agreement.




23.

Binding Effect.  This agreement shall not be considered an offer or an
acceptance of an offer by Seller, and shall not be binding upon Seller until
executed and delivered by both Seller and Purchaser.  Upon such execution and
delivery, this agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.




 

IN WITNESS WHEREOF, the parties have executed this agreement the date first
above written.







Witnesses:

Incredible 3D, Inc.










_____________________

By:

Name:_______________

      Jean M. McCormick, President







Multi-view Technologies, Inc.







_____________________

By:

Name:________________                                    Brad Bent-Gourley,
Chief Visual Officer











6




--------------------------------------------------------------------------------

Schedule 1

To

Asset Sale Agreement




List of Assets




Equipment:

2 x 45” VR21 Sharp Screens

                        1 x 46” Spatial View Screen

                        2 x computers

1 x computers (undeliverable)

                        1 x 19” Monitor (undeliverable)

                        2 x Sharp Laptops (undeliverable)




Software:

2 x Visumotion Player

                        1 x Visumotion Player (undeliverable)

                        Visumotion Zlice  (undeliverable)

                        All other Visumotion software due to MVT from Visumotion
GMBH




Intellectual Property:

MVT Business Plan




Goodwill:

None




Inventory:

Several minutes Playable 3D Content




----------------------------------------------------------------------------

Schedule 3

To

Asset Sale Agreement




Assumed Creditor Obligations




Chief Visual Officer

Back Employment Compensation:

$91,085.00




DMBPA Attorney Fees:

$44,611.87




UCM Loans:

$23,420.11




Robert Oberosler Loans

$1,975.69




Total:

$161,092.67





7




--------------------------------------------------------------------------------
















Schedule 8(d)

To

Asset Sale Agreement




List of Creditor Obligations







Chief Visual Officer

Back Employment Compensation:

$91,085.00




DMBPA Attorney Fees:

$44,611.87




UCM Loans:

$23,420.11




Robert Oberosler Loans

$1,975.69




Total:

$161,092.67













----------------------------------------------------------------------------







Schedule 8(g)

To

Asset Sale Agreement




List of Actions, Claims Or Disputes







Multi-View Technologies, Inc. v. Melissa Dalmau














8




--------------------------------------------------------------------------------

Appendix A







Bill of Sale








9




--------------------------------------------------------------------------------

BILL OF SALE







BILL OF SALE, dated October 30, 2009, from Multi-view Technologies, Inc., a
Delaware corporation (the “Seller”), to Incredible 3D, Inc., a Delaware
corporation (the “Buyer”).




WHEREAS, Seller has agreed to sell to Buyer, and Buyer has agreed to acquire
from Seller certain assets which are set forth on Schedule 1 hereto (the
“Assets”).




WHEREAS, in accordance with the Asset Purchase Agreement executed in connection
herewith, Buyer has delivered to the Seller the consideration described therein.




NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Seller hereby sells, assigns, transfers, conveys, and delivers to
Buyer, its successors and assigns forever, all of Seller’s rights, title and
interest, legal and equitable, in and to the Assets, all as the same shall exist
on the date hereof.




TO HAVE AND TO HOLD the same unto Buyer, its successors, personal
representatives, and assigns forever, with power at its own expense to receive,
collect, enforce and sue for the same, for its own use and benefit, in any
action or proceeding, in the name of the undersigned or otherwise.




The Seller  does hereby covenant that he will, at any time and from time to
time, at the request of Buyer, execute and deliver to it any new or confirmatory
instrument and all other and further instruments necessary or convenient to
confirm and establish ownership and possession of the Assets assigned to Buyer
by the terms hereof.




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed as of the
date and year above written.          




By:

                            

      Brad Bent-Gourley, Chief Visual Officer







Incredible 3D, Inc. hereby accepts this Bill of Sale, and the Assets covered
hereunder, in the condition and pursuant to the terms and conditions set forth
herein.    







By:

      Jean M. McCormick, President




















10




--------------------------------------------------------------------------------




SCHEDULE 1




Schedule 1

To

Bill of Sale




List of Assets







Equipment:

2 x 45” VR21 Sharp Screens

                        1 x 46” Spatial View Screen

                        2 x computers

1 x computers (undeliverable)

                        1 x 19” Monitor (undeliverable)

                        2 x Sharp Laptops (undeliverable)




Software:

2 x Visumotion Player

                        1 x Visumotion Player (undeliverable)

                        Visumotion Zlice (undeliverable)

                        All other Visumotion software due to MVT from Visumotion
GMBH




Intellectual Property:

MVT Business Plan




Goodwill:

None




Inventory:

Several minutes Playable 3D Content











11




--------------------------------------------------------------------------------

Appendix B







Debt Assumption Agreement








12




--------------------------------------------------------------------------------

DEBT ASSUMPTION AGREEMENT




THIS DEBT ASSUMPTION AGREEMENT is entered into on October 30, 2009 by and
between Multi-view Technologies, Inc., a Delaware corporation (“Seller”);
Incredible 3D, Inc., a Delaware corporation (“Purchaser”); and the undersigned
creditors (collectively the “Creditors” and each a “Creditor”).




WHEREAS, Buyer and Seller have entered into an agreement of even date hereof
whereby Sellers agrees to sell and Buyer agrees to purchase Seller’s assets (the
“Asset Sale Agreement”).




WHEREAS, Paragraph 3 of the Asset Sale Agreement provides that on the closing,
the Buyer shall assume the Seller’s creditor obligations in the amount of
$161,092.67 (the “Creditor Obligations”), and that the Seller shall obtain the
full consent of the Creditors in connection therewith.




WHEREAS, each Creditor consents to the Buyer’s assumption of the Creditor
Obligations.




NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration received by the parties, receipt of which is acknowledged:




1.

Buyer’s Debt Assumption.

On behalf of Seller, Buyer hereby agrees to assume and become fully responsible
for payment of the entire amount of Creditor obligations of $161,092.67, as more
fully described in paragraph 3 of the Asset Sale Agreement.




2.

Creditors’ Consent.

Each Creditor consents to the sale of the assets described in the Asset Sale
Agreement by the Seller to the Buyer, and the Buyer’s assumption of the entire
amount of the Creditor obligations of $161,092.67 as more fully described in
paragraph 3 of the Asset Sale Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above stated.










Witness:




____________________

By:______________________  

     Jean M. McCormick, President

     Incredible 3D, Inc.




_____________________

By:______________________            

     Brad Bent-Gourley, Chief Visual Officer

     Multi-view Technologies, Inc








13




--------------------------------------------------------------------------------

_____________________

By:______________________            

     Robert Oberosler, President

     Universal Capital Management, Inc., Creditor




____________________

By:______________________  

     David M. Bovi, President,

     David M. Bovi, P.A., Creditor




____________________

______________________  

Brad Bent-Gourley, individually, Creditor




____________________

______________________  

Robert Oberosler, individually, Creditor








14


